Citation Nr: 0415430	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  99-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of an oriiginal 30 percent evaluation for 
tardive dyskinesia with torsion dystonia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action by the 
RO that granted compensation benefits under the provisions 
38 U.S.C.A. § 1151 for tardive dyskinesia with torsion 
dystonia and assigned a 30 percent rating for this 
disability, effective from February 27, 1998, the date of the 
veteran's claim.  In November 1999 the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  

The Board remanded this case to the RO for further 
development in November 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal,  the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 106-419, 
114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and amended by 
Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003)).  The VCAA 
requires VA to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of the 
notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The RO has not provided the notice required by § 5103(a) as 
interpreted by Quartuccio in regard to the veteran's claim 
for an initial rating in excess of 30 percent for tardive 
dyskinesia with torsion dystonia.  

In view of the foregoing, this case is again REMANDED for the 
following actions: 

1.  The AMC should send the appellant and 
his attorney a letter in regard to his 
claim for an initial rating in excess of 
30 percent for tardive dyskinesia with 
torsion dystonia, that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The AMC should then adjudicate the 
veteran's claim, and if appropriate, 
issue a supplemental statement of the 
case.

The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




